                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                            CIVIL ACTION NO. 5:18-CR-00023-TBR


UNITED STATES OF AMERICA,                                                               PLAINTIFF

v.

JAMES EAKES,                                                                          DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court upon Plaintiff United States of America’s (“the

Government”) Consolidated Motion in Limine. [R. 20.] Defendant James Eakes responded. [R.

22.] This matter is ripe for adjudication. For the reasons stated herein, the Government’s

Consolidated Motion in Limine, [R. 20], is GRANTED IN PART AND DENIED IN PART.

                                         BACKGROUND

       This case resulted from an altercation that occurred between James Eakes, a former

corrections officer with the Fulton County Detention Center (“FCDC”), and an inmate, L.B., on

August 14, 2016. [R. 1 at 1; R. 20 at 1; R. 22 at 1.] Although the parties disagree about the

factual details of what happened prior to Eakes’s use of a taser, they appear to agree that, at some

point during the incident, Eakes used a taser on L.B. [R. 20 at 1; R. 22 at 1.] The Government

contends that this constituted an act of excessive force in violation of the Eighth Amendment

prohibition of cruel and unusual punishment. [R. 20 at 3.] On August 14, 2018, Eakes was

indicted on one count of deprivation of rights under color of law in violation of 18 U.S.C. § 242.

[R. 1 at 1.] A jury trial for this matter is scheduled on April 29, 2019. [R. 18.] Currently before

the Court is the Government’s Consolidated Motion in Limine. [R. 20.]

                                      LEGAL STANDARD



                                                  1
       Using the inherent authority to manage the course of trials before it, this Court may

exclude irrelevant, inadmissible, or prejudicial evidence through in limine rulings. See Luce v.

United States, 469 U.S. 38, 41 n.4 (1984) (citing Fed. R. Evid. 103(c)); Louzon v. Ford Motor

Co., 718 F.3d 556, 561 (6th Cir. 2013). Unless such evidence is patently “inadmissible for any

purpose,” Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997),

though, the “better practice” is to defer evidentiary rulings until trial, Sperberg v. Goodyear Tire

& Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975), so that “questions of foundation, relevancy

and potential prejudice may be resolved in proper context,” Gresh v. Waste Servs. of Am., Inc.,

738 F. Supp. 2d 702, 706 (E.D. Ky. 2010). A ruling in limine is “no more than a preliminary, or

advisory, opinion.” United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994) (citing United

States v. Luce, 713 F.2d 1236, 1239 (6th Cir. 1983), aff'd, 469 U.S. 38). Consequently, the Court

may revisit its in limine rulings at any time and “for whatever reason it deems appropriate.” Id.

(citing Luce, 713 F.2d at 1239).

       Evidence is “relevant” if it has “any tendency to make a fact [of consequence] more or

less probable than it would be without the evidence.” Fed. R. Evid. 401. The standard for

relevancy is “liberal” under the Federal Rules of Evidence. Churchwell v. Bluegrass Marine,

Inc., 444 F.3d 898, 905 (6th Cir. 2006); United States v. Whittington, 455 F.3d 736, 738 (6th Cir.

2006). A piece of evidence “does not need to carry a party's evidentiary burden to be relevant; it

simply has to advance the ball.” Dortch v. Fowler, 588 F.3d 396, 401 (6th Cir. 2009).

       Generally speaking, all relevant evidence is admissible. See Fed. R. Evid. 402. No rule,

however, is without exception: Even relevant evidence may be excluded “if its probative value is

substantially outweighed by [the] danger of . . . unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.



                                                 2
403. The Court enjoys broad discretion when it decides questions of relevance and possible

prejudice. See Tompkin v. Philip Morris USA, Inc., 362 F.3d 882, 897 (6th Cir. 2004).

                                                     DISCUSSION

           The Government’s Consolidated Motion in Limine consists of five requested evidentiary

rulings prior to trial. Altogether, the Government moves the Court to exclude:

           1) any mention of potential witness L.B.’s prior convictions (other than felony
           convictions fewer than ten years old) and prison disciplinary history; 2) any
           mention of potential witness Amber Morgan’s prior inadmissible convictions and
           irrelevant misconduct; 3) any mention of the Defendant’s prior irrelevant
           experiences with other inmates or experience in dangerous prison working
           conditions; 4) any mention of FCDC’s decision not to discipline or terminate the
           Defendant following this incident; and 5) any improper propensity/character
           evidence.

[R. 20 at 1.] The Court will address each request in turn.

       A. L.B.’s Criminal and Disciplinary History

                1. L.B.’s Criminal History

           Regarding L.B.’s criminal history, the Government states that both sides have agreed that

L.B. may not be impeached with his “misdemeanor convictions or convictions greater than ten

years old, but that he may be properly impeached by being cross-examined regarding three

felony convictions from the last ten years.” [R. 20 at 4.] Furthermore, the Government states that

“the parties also agree that any impeachment must be limited to the fact that the victim was

convicted of three felonies and may not discuss the underlying offenses or circumstances of

conviction.” [Id.] In response, Eakes appears to agree, citing Federal Rule of Evidence 6091 for



1
    The relevant portions of Federal Rule of Evidence 609 provide:
           (a) In General. The following rules apply to attacking a witness's character for truthfulness by
           evidence of a criminal conviction:
                    (1) for a crime that, in the convicting jurisdiction, was punishable by death or by
                    imprisonment for more than one year, the evidence:
                              (A) must be admitted, subject to Rule 403, in a civil case or in a criminal case in
                              which the witness is not a defendant; and

                                                             3
the contention that “delving into the inmate’s criminal history is permissible under FRE 609 to

the extent he has a felony conviction over the last ten years, whether Defendant knew about it or

not.” [R. 22 at 2.] The Court agrees with the parties and acknowledges that any evidence that

should be excluded under Rule 609, shall be excluded at trial.

             2. L.B.’s Disciplinary History

         Regarding L.B.’s disciplinary history as an inmate, the Government argues that “[t]hese

records are not relevant to the case against the Defendant, and, even if they were relevant, are far

more prejudicial than probative.” [R. 20 at 4.] In support, the Government cites to this Court’s

findings in Moore v. Parker, in which the Court found that the plaintiff inmate’s disciplinary

record had little to do with the issue of whether correctional officers used excessive force against

him and, in addition, presented a distinct risk of unfair prejudice. Moore v. Parker, No. 5:13-CV-

00081-TBR, 2016 WL 6871264, at *3 (W.D. Ky. Nov. 21, 2016). Therefore, the Court excluded

the introduction of, and testimony relating to, the plaintiff inmate’s disciplinary record. Id.

         In response, Eakes contends that the exclusion of L.B.’s disciplinary history “would

effectively deny Defendant a right to a fair trial.” In detail, Eakes states:

         The proof at trial will show this particular inmate has had many run-ins with jail
         staff and that it was common knowledge among staff, including the Defendant,

                             (B) must be admitted in a criminal case in which the witness is a defendant, if
                             the probative value of the evidence outweighs its prejudicial effect to that
                             defendant; and
                   (2) for any crime regardless of the punishment, the evidence must be admitted if the court
                   can readily determine that establishing the elements of the crime required proving--or the
                   witness's admitting--a dishonest act or false statement.
         (b) Limit on Using the Evidence After 10 Years. This subdivision (b) applies if more than 10
         years have passed since the witness's conviction or release from confinement for it, whichever is
         later. Evidence of the conviction is admissible only if:
                   (1) its probative value, supported by specific facts and circumstances, substantially
                   outweighs its prejudicial effect; and
                   (2) the proponent gives an adverse party reasonable written notice of the intent to use it
                   so that the party has a fair opportunity to contest its use.

Fed. R. Evid. 609(a)-(b).


                                                          4
        including knowledge of threatening behavior towards other inmates and jail staff.
        Such information is clearly relevant to show the Defendant’s state of mind when
        dealing with and how to approach the inmate, and, further, such information
        would give the jury of the actual viewpoint of the Defendant and potentially
        provide a reasonable explanation for his actions.

[R. 22 at 2.]

        As in Moore, the parties in this matter have not pointed to a specific entry in L.B.’s

disciplinary record, making the Court’s analysis “necessarily superficial.” No. 5:13-CV-00081-

TBR, 2016 WL 6871264, at *6. The Court acknowledges that L.B.’s prior disciplinary records

could be relevant to Eakes’s state of mind. See Freeman v. Collins, No. 2:08-CV-71, 2014 WL

325631, at *12 (S.D. Ohio Jan. 29, 2014) (citing White v. Johnson, No. 90–1008, 1991 WL

16014, at *1 (6th Cir. Feb. 8, 1991)) (holding that defendant prison guard’s awareness of

plaintiff inmate’s reputation for violence was relevant to an excessive force inquiry). However,

in order to be relevant to the case at hand, Eakes would have to identify previous, similar

altercations in which L.B. instigated the use of force. See Easley v. Haywood, No. 1:08-CV-601,

2015 WL 1926399, at *3 (S.D. Ohio Apr. 28, 2015) (holding that defendants failed to show that

the plaintiff inmate’s prior disciplinary records were relevant to the defendant’s subjective state

of mind when defendant failed to identify similar, prior incidents within the records); Moore, No.

5:13-CV-00081-TBR, 2016 WL 6871264, at *3 (“Still, it seems as though Moore's disciplinary

record has little, if anything, to do with the issue at the core of this action—namely, whether the

correctional officers used excessive force when removing Moore from his cell.”). Furthermore,

even if particular records in L.B.’s disciplinary history are relevant, there appears to be a distinct

risk of unfair prejudice, especially if L.B.’s prior misconduct is presented to the jury as

propensity evidence. See Fed. R. Evid. 403; 404(b)(1); Moore, No. 5:13-CV-00081-TBR, 2016

WL 6871264, at *6. Therefore, at this time in the proceedings, the Court will exclude the



                                                  5
introduction of, and testimony relating to, L.B.’s disciplinary history. If Eakes wishes to

reference a specific record from L.B.’s disciplinary history at trial, he shall first approach the

bench to explain why such evidence is relevant and admissible under Federal Rules of Evidence

401, 403, and 404, or address the argument that the Government opened the door for the

admission of such evidence.

    B. Amber Morgan’s Criminal and Disciplinary History

         The analysis concerning Morgan’s criminal and disciplinary history is similar to that

above. Once again, the parties appear to agree that felony convictions and cross examination of

prior conduct that is probative of truthfulness or untruthfulness is permitted. See Fed. R. Evid.

609, 608; Johnson v. Baker, No. 1:08-CV-00038, 2009 WL 3486000, at *9 (W.D. Ky. Oct. 23,

2009) (“Questioning in regards to Defendants' character for truthfulness may be used to impeach

the Defendants under Rule 608.”). The Court agrees with the parties and acknowledges that any

evidence that should be excluded under Rule 609, shall be excluded.

         As for Morgan’s disciplinary history, the Government argues that Morgan’s previous

misconduct is not probative of truthfulness or untruthfulness and, therefore, should be excluded.

In support, the Government cites to Johnson v. Baker, in which this Court held that plaintiff

could cross-examine the defendants about specific instances of lying for purposes of

impeachment when one of the defendants admitted to failing to report misconduct to his

supervisor. Johnson, No. 1:08-CV-00038, 2009 WL 3486000, at *9. As the Government points

out, there is no evidence here to suggest that Morgan’s previous misconduct involved lying or

other conduct that is probative of untruthfulness. Therefore, at this time in the proceedings, the

Court will exclude the introduction of, and testimony relating to, Morgan’s disciplinary history. 2


2
 Eakes also states: “And her personnel history within the facility may also be appropriate inquiry as it could impact
her motive to testify for the United States.” [R. 22 at 3.] If this is meant to be interpreted as an argument pursuant to

                                                            6
If Eakes wishes to cross-examine Morgan regarding specific conduct that is probative of

truthfulness or untruthfulness, he shall first approach the bench and explain why such evidence is

admissible under Federal Rule of Evidence 608(b)(1).3

    C. FCDC’s Decision Not to Discipline or Terminate Eakes

         The Government contends that any testimony regarding FCDC’s decision not to fire or

discipline Eakes should be excluded. [R. 20 at 9.] Eakes disagrees, arguing that the FCDC’s

decision is relevant to the matter at hand. [R. 22 at 3.] The Court agrees with Eakes.

         In detail, the Government argues that such testimony would be improper because (1)

“FCDC’s employment decisions have no bearing on whether or not the Defendant willfully

deprived L.B. of his Eighth Amendment rights” and (2) “[B]y eliciting such an opinion, the

Defendant would suggest to the jury that they should substitute the FCDC’s official conclusion

for their own.” [R. 20 at 8.] As support, the Government cites to the findings of two different

district courts from outside the Sixth Circuit. First, the Government cites to McMahon v.

Valenzuela in support of the contention that “[a]llowing jurors to hear that FCDC never fired or

disciplined the Defendant would cause jurors to wrongly assume that FCDC concluded that the

Defendant had done nothing wrong, and that therefore the Defendant is not guilty.” [R. 20 at 8.]

In McMahon, the Central District of California held that evidence showing that the city of Los



Rule 404(b), i.e., evidence of another act is admissible for the purpose of proving motive, it appears to be incorrect.
According to the Sixth Circuit, “the reference to ‘motive’ in Rule 404(b) does not refer to a motive to testify
falsely.” See United States v. Robinson, 272 F. App'x 421, 430 (6th Cir. 2007).
3
  Rule 608(b)(1) provides:

         (b) Specific Instances of Conduct. Except for a criminal conviction under Rule 609, extrinsic
         evidence is not admissible to prove specific instances of a witness's conduct in order to attack or
         support the witness's character for truthfulness. But the court may, on cross-examination, allow
         them to be inquired into if they are probative of the character for truthfulness or untruthfulness of:
         (1) the witness

Fed. R. Evid. 608(b)(1).


                                                           7
Angeles put the defendant police officer on administrative leave pending further investigation of

the incident at issue created “substantial risk that the jury will draw impermissible adverse

inferences regarding the individual Defendants' guilt or innocence from the fact that they are on

administrative leave.” McMahon v. Valenzuela, No. 214CV02085CASAGRX, 2015 WL

7573620, at *10 (C.D. Cal. Nov. 25, 2015). The court then concluded that this risk outweighed

the probative value of the city’s motive. Id.

       Second, the Government cites to Moore v. Principi to support the argument that “[s]uch

testimony would also embrace an ultimate issue of fact for the jury to determine and would

invade the province of the jury.” [R. 20 at 9.] In Principi, the plaintiff moved to exclude an

internal investigation report concerning his discrimination charges against his employer, the

Department of Veteran Affairs. Moore v. Principi, No. 00 C 2975, 2002 WL 31767802, at *8

(N.D. Ill. Dec. 10, 2002). The investigation report was prepared by his employer, and it came to

the conclusion that it had not discriminated against the plaintiff. Id. Ultimately, the Northern

District of Illinois held that the probative value of the report was low due to its questionable

reliability and trustworthiness, and it found that “the determination would unfairly prejudice the

jury by giving the appearance that the ultimate issues to be decided by it had already been

decided by another entity.” Id.

       In response to the Government, Eakes argues:

       The lack of any disciplinary action by the Fulton County Jail against the
       Defendant for his allegedly illegal conduct is relevant and would give the true
       perspective of administrators at the facility who continued to allow the Defendant
       to work at the jail for over two years following the incident. Defendant submits
       that the failure of his supervisors to institute any disciplinary action against him is
       far more credible proof than the opinion of a hired expert.

[R. 22 at 3.] The Court agrees that the lack of disciplinary action by FCDC is relevant to the

analysis of “whether the force was applied in a good-faith effort to maintain or restore discipline,

                                                  8
or maliciously and sadistically to cause harm.” Cordell v. McKinney, 759 F.3d 573, 580 (6th Cir.

2014). The fact that Eakes was not punished for the alleged conduct implies that perhaps Eakes

did not act so maliciously and sadistically as to necessitate termination. However, the question

remains whether the probative value of this evidence is substantially outweighed by a danger of

unfair prejudice, pursuant to Rule 403.

       At this time, the Court finds that the unfair prejudice of this evidence does not

substantially outweigh its probative value. Besides the fact that the two cases cited by the

Government are not binding on this Court, the Court finds that they are also distinguishable from

the matter at hand. In both McMahon and Principi, there was evidence of an action taken by the

plaintiff’s employer in response to the plaintiff’s misconduct: in McMahon, the city put the

defendant on administrative leave pending an investigation, and in Principi, the employer

prepared an investigative report in which it came to the conclusion that it was not guilty of the

plaintiff’s claims. See McMahon, No. 214CV02085CASAGRX, 2015 WL 7573620, at *10;

Principi, No. 00 C 2975, 2002 WL 31767802, at *8. In contrast, there is no evidence of any

similar action taken by FCDC by which the jury could infer that the decision before them was

already made by another entity. As phrased by the Government, it is not apparent that FCDC

ever came to an “official conclusion” on the matter. Rather, the Government claims it was

FCDC’s lack of action that creates prejudice, which the Court finds to be inherently less

convincing. Furthermore, the Government provides no case law supporting the argument that a

lack of action carries the same prejudicial weight as the actions in McMahon and Principi, nor is

the Court aware of such precedent. Although there may be some prejudice created by FCDC’s

decision not to discipline Eakes, the Court finds that is does not substantially outweigh the




                                                 9
probative value of the evidence.4 Thus, at this time in the proceedings, the Government’s request

to exclude FCDC’s decision not to discipline or terminate Eakes is denied.

    D. Evidence of Eakes’s Prior Experiences with Other Inmates

         The Government requests that the Court exclude any evidence of inmates’ unrelated

negative or positive experiences with Eakes. [R. 20 at 6-8.] Eakes did not respond to this

argument. Indeed, evidence that is unrelated to the matter at hand and improper under the

Federal Rules of Evidence will be excluded at trial. The Court will not issue a blanket ruling

concerning evidence of incidents not fully identified and accompanying arguments not yet fully

developed. See Reeder v. Cty. of Wayne, No. 15-CV-10177, 2016 WL 3548217, at *3 (E.D.

Mich. June 30, 2016) (citing Sperberg, 519 F.2d at 712) (“The Court will not issue a blanket

ruling on evidence not fully identified and arguments not yet fully developed.”). However, at this

time in the proceedings, the Government’s request to exclude any evidence of inmates’ unrelated

negative or positive experiences with Eakes is granted. Should Eakes feel said evidence is

relevant, he must approach the Court before offering such testimony to the jury.

    E. Improper Propensity/Character Evidence

         The Government argues that “[a]ny evidence that does not comport with the rules should

be excluded.” [R. 20 at 9.] Eakes did not respond to this argument. The Court assumes Eakes’s

failure to respond to the Government’s motion indicates he has no objection to the motion. The

Court acknowledges that character evidence that is improper pursuant to Rules 404 and 405 will



4
  At the end of its argument on this topic, the Government contends: “If the situation were reversed, and the
Defendant had been fired, the prosecution similarly could not introduce the Defendant’s hypothetical termination for
fear of prejudicing the jury to believe the Defendant had committed a crime based on irrelevant evidence.” [R. 20 at
9.] It appears that the Government may be referring to Federal Rule of Evidence 407, which states “[w]hen measures
are taken that would have made an earlier injury or harm less likely to occur, evidence of the subsequent measures is
not admissible to prove: negligence; culpable conduct . . . .” Fed. R. Evid. 407. However, the Government provides
no applicable case law in which Rule 407 was applied to an absence of a subsequent remedial measure, nor is the
Court is aware of such precedent.

                                                         10
be excluded at trial. If Eakes desires to introduce such evidence at trial, he must first approach

the bench. Thus, the Court finds the Government’s motion to be unnecessary and denies it as

such.

                                         CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED:

           The Government’s Consolidated Motion in Limine, [R. 20], is GRANTED IN PART

           AND DENIED IN PART.

               a. The Court acknowledges that it will abide by Federal Rule of Evidence 609 at

                   trial. Otherwise, the Government’s request to exclude the criminal history of

                   L.B. and Morgan is DENIED.

               b. The Government’s request to exclude evidence of L.B.’s prison disciplinary

                   history is GRANTED. If Eakes wishes to reference a specific record from

                   L.B.’s disciplinary history at trial, he shall first approach the bench to explain

                   why such evidence is relevant and admissible under Federal Rules of

                   Evidence 401, 403, and 404, or address the argument that the Government

                   opened the door for the admission of such evidence.

               c. The Government’s request to exclude evidence of Amber Morgan’s

                   disciplinary history is GRANTED. If Eakes wishes to cross-examine Morgan

                   regarding specific conduct that is probative of truthfulness or untruthfulness,

                   he shall first approach the Court and explain why such evidence is admissible

                   under Federal Rule of Evidence 608(b)(1).

               d. The Government’s request to exclude FCDC’s decision not to discipline or

                   terminate Eakes is DENIED.



                                                 11
              e. The Government’s request to exclude any evidence of inmates’ unrelated

                 negative or positive experiences with Eakes is GRANTED at this time, with

                 leave to reexamine at trial.

              f. The Government’s request to exclude any improper character evidence is

                 DENIED as moot.

       IT IS SO ORDERED.




                                    April 13, 2019




cc: Counsel of Record




                                                     12
